Exhibit 10.73

 

Portions of this document have been redacted pursuant to a confidential
treatment request and filed separately with the Securities and Exchange
Commission.  Redacted portions have been replaced with “*****”.

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made on this 15th day of May, 2009,
by and between AVI BioPharma, Inc., an Oregon corporation, with its principal
office at 4575 SW Research Way, Suite 200, Corvallis, Oregon, (“Company”), and
Paul Medeiros, 700 Mixsell Street, Easton, Pennsylvania 18042 (“Employee”).

 

RECITALS:

 

The Company desires to hire the Employee as Senior Vice President Business
Development and Chief Business Officer and the Employee desires to accept such
position under the terms and conditions stated herein.

 

NOW, THEREFORE, in consideration of the mutual benefits contained herein, the
sufficiency of which the parties acknowledge, the parties hereby agree as
follows:

 

AGREEMENT:

 

1.                     Employment Term.

 

The term of employment (“Term”) shall commence on the Effective Date and shall
continue until the first anniversary of the Effective Date, unless extended as
provided below or terminated in accordance with Section 12 below. This Agreement
establishes an “at will” employment relationship, as such term is defined and
used under Oregon law, between the Company and the Employee. Employee shall
commence employment not later than May 19, 2009 (the “Effective Date”). Failure
to do so shall be grounds for immediate termination for Cause, as such term is
defined in Section 12 hereof. Notwithstanding anything to the contrary herein,
unless sooner terminated in accordance with the terms hereof, this Agreement
shall annually automatically renew for additional one-year terms unless one
party notifies the other party in accordance with Section 13 hereof of its
intention not to renew, such notice to be delivered not less than 90 days before
the term ends. For purposes of this Agreement, the non-renewal of the Agreement
by the Company shall constitute a termination of Employee’s employment by the
Company other than for Cause.

 

2.                     Duties.

 

Employee shall be employed as Senior Vice President Business development and
Chief Business Officer and shall have such duties as are customarily associated
with that position, including overall responsibility for development and
execution of strategies and tactics for transactions, alliances, mergers and
acquisitions that are agreed with the Corporate Executive Team and CEO, and such
other duties as may be assigned to him from time to time by the Company’s Chief
Executive Officer (“CEO”). Employee shall be a direct report of the CEO.
Employee shall devote substantially all of his business time to the service of
the Company throughout the Term. Employee and

 

--------------------------------------------------------------------------------


 

Company acknowledge and agree that (i) Employee may hold certain offices within
certain entities as agreed by the CEO and set forth on Exhibit A to this
Agreement, (ii) Employee’s devotion of reasonable amounts of time in such
capacities, so long as it does not interfere with his performance of services
hereunder, shall not conflict with the terms of this Agreement, and (iii)
Exhibit A may be amended from time to time by agreement of the parties rendered
in writing.

 

3.                     Compensation.

 

(a)             Base Compensation. During the Term the Company shall compensate
the Employee at an initial annual salary of Three Hundred Fifteen Thousand
Dollars ($315,000.00), payable in accordance with the Company’s payroll
practices in effect from time to time, and less amounts required to be withheld
under applicable law and requested to be withheld by the Employee (as increased
from time to time, “Base Compensation”). The Employee’s Base Compensation shall
be subject to review for potential increase (but not decrease) on an annual
basis. Except as otherwise provided in this Agreement, the Base Compensation
shall be prorated for any period of service less than a full month.

 

(b)             Bonus. For each fiscal year of the Company that ends during the
Term, the Employee shall be eligible for an annual bonus of up to 25% of
Employee’s Base Compensation, which bonus shall be paid in the normal cycle of
payment of executive bonuses (which bonus payment shall occur in the first
quarter of the fiscal year following the fiscal year with respect to which the
bonus is earned) and upon achievement and satisfaction of goals and objectives
(“Goals and Objectives”) established upon mutual agreement of the CEO, Employee
and the Compensation Committee of the Company’s Board. Such goals shall be
established concurrently with the goals and objectives of the Company’s other
senior executives. Notwithstanding anything to the contrary herein, Employee’s
bonus for 2009 will be a guaranteed $50,000 and in order to receive any bonus
under this Section 3(b) Employee must be an employee of the Company at the time
of the bonus payout.

 

(c)             Equity Compensation.

 

(i)          On the Effective Date, the Employee will be granted options to
purchase Four Hundred Thousand (400,000) shares of the Company’s common stock
(the “Options”) under the Company’s 2002 Equity Incentive Plan (the “Plan”) (a
copy of which is attached as Exhibit B), with an exercise price at the fair
market value of the Company common stock on the date Effective Date. Subject to
accelerated vesting or termination as set forth herein, the Standard Options
shall vest in equal annual installments over three (3) years measured from the
Effective Date.

 

(ii)         In addition, on the Effective Date, Employee will be issued One
Hundred Thousand (100,000) shares of restricted stock under the Plan (the
“Restricted Shares”). The Restricted Shares shall vest as follows:

 

2

--------------------------------------------------------------------------------


 

through the first anniversary of the Effective Date (a) in a pro rata basis
*****; and (b) 100% upon any Change of Control. By way of illustration and not
limitation, *****

 

(iii)         The exercise price of the Options and all other terms and
conditions associated with the Options and Restricted Shares shall be determined
in accordance with the Plan and grants (the forms of which are annexed hereto as
Exhibit C and Exhibit D, respectively). To the maximum extent possible, the
Options shall be Incentive Stock Options.

 

(d)                   Additional Compensation. Within 10 business days of the
Effective Date, the Company will pay the Employee a $100,000 sign-on bonus.
Should the Employee separate from the Company prior to the one year anniversary
of the Effective Date for reasons of termination for Cause or voluntary
termination by the Employee other than for Good Reason, this sign-on bonus is
refundable to Company in full.

 

4.                     Expenses.

 

The Company will reimburse Employee for all expenses reasonably incurred by him
in discharging his duties for the Company, conditioned upon Employee’s
submission of written documentation in support of claimed reimbursement of such
expenses, and consistent with the Company’s expense reimbursement policies in
effect from time to time. The Company will reimburse the Employee in 2010 up to
One Hundred Twenty Thousand Dollars ($120,000) for reasonable expenses incurred
in 2009 and 2010 to relocate Employee, Employee’s spouse and parts of Employee’s
and Employee’s Spouse’s household in a manner compatible with Employee’s duties
hereunder to the Company’s headquarters location (“Facility Location”),
including the reasonable and customary costs of selling his Pennsylvania
residence (but not vacant home carrying costs), shipment of personal effects to
the Facility Location, and the customary closing costs associated with the
purchase of a residence in the Facility Location. In addition, Company shall
reimburse Employee (or pay on Employee’s behalf) rent and related living
expenses, not to exceed $2,500 per month in the aggregate and up to six (6)
months in duration, for temporary living arrangements and up to $5,000 for
reasonable attorneys’ fees incurred in negotiation of this Agreement.

 

3

--------------------------------------------------------------------------------


 

5.                     Benefits.

 

Subject to eligibility requirements, Employee shall be entitled to participate
in such benefits plans and programs as adopted by the Company from time to time
and shall be eligible for paid vacation of four (4) business weeks (20 business
days) annually; provided, however, if Employee does not use all available
vacation in any given year, Employee may roll-over up to one business week (5
business days) to the following year, the parties intending that Employee shall
have a maximum of five (5) business weeks (25 business days) of paid vacation in
any calendar year following 2009. Notwithstanding anything to the contrary
herein, Employee shall receive 15 days paid vacation in 2009, available as of
the Effective Date. Without limiting the foregoing, subject to eligibility
requirements, Employee shall be covered by any “directors and officers”
insurance and “errors and omissions” insurance policies obtained by the Company.

 

6.                     Confidentiality.

 

As a condition to employment under this Agreement, Employee and the Company
shall enter into the Non-Disclosure Agreement in the form attached hereto as
Exhibit E. The provisions of this Section 6 shall survive termination of this
Agreement and term of employment.

 

7.                     Non-competition and Non-solicitation.

 

(a)           For a period of one (1) year in the case of the payment of
severance equal to 12 months Base Compensation and for a period of two (2) years
in the case of the payment of severance equal to 24 months Base Compensation, in
both instances as provided in Section 12 below, Employee shall not directly or
indirectly engage in or have any ownership interest in, or participate in the
financing, operation, management or control of, any person, firm, corporation or
business listed on Exhibit F (as such shall be amended in the event that the
Company enters into a material transaction with an entity not listed on Exhibit
F and as shall be amended from time to time by mutual consent of Employee and
the Company); provided, however, that this provision shall not prohibit Employee
from owning up to five percent (5%) of any class of outstanding bonds, preferred
stock or shares of common stock of any such entity or from employment with any
institute of higher learning.

 

(b)           For a period of two (2) years following termination of employment
with the Company for any reason, except with the express written consent of the
Company, Employee agrees to refrain from directly or indirectly recruiting,
hiring or assisting anyone else to hire, or otherwise counseling to discontinue
employment with the Company, any person then employed by the Company or its
subsidiaries or affiliates; provided, however, nothing herein shall prevent
Employee from providing, in accordance with Company policy, details regarding
the employment history of any such person or providing an employment reference
with respect to such person.

 

4

--------------------------------------------------------------------------------


 

(c)           In the event that the provisions of this Section 7 should ever be
deemed to exceed the duration or geographic limitations or scope permitted by
applicable law, then such provisions shall be reformed to the maximum time or
geographic limitations or scope, as the case may be, permitted by applicable
laws.

 

(d)           The provisions of this Section 7 shall survive termination of this
Agreement and the term of employment.

 

8.                     Covered Work.

 

(a)            All rights, title and interest to any Covered Work that Employee
makes or conceives (whether alone or with others) while employed by the Company,
belong to the Company. This Agreement operates as an actual assignment of all
rights in Covered Work to the Company. “Covered Work” means products and
Inventions that relate to the actual or anticipated business of the Company or
any of its subsidiaries or affiliates, or that result from or are suggested by a
task assigned to Employee or work performed by Employee on behalf of the Company
or any of its subsidiaries or affiliates, or that were developed in whole or in
part on the Company time or using the Company’s equipment, supplies or
facilities. “Inventions” mean ideas, improvements, designs, computer software,
technologies, techniques, processes, products, chemicals, compounds, materials,
concepts, drawings, authored works or discoveries, whether or not patentable or
copyrightable, as well as other newly discovered or newly applied information or
concepts. Attached hereto as Exhibit G is a description of any product or
Invention in which Employee had or has any right, title or interest, which is
not included within the definition of Covered Work or which is otherwise
excluded from the restrictions set forth in this Section 8.

 

(b)           Employee shall promptly reveal all information relating to Covered
Work and Confidential Information to an appropriate officer of the Company and
shall cooperate with the Company, and execute such documents as may be
necessary, in the event that the Company desires to seek copyright, patent or
trademark protection thereafter relating to same.

 

(c)           In the event that the Company requests that Employee assist in
efforts to defend any legal claims to patents or other right, the Company agrees
to reimburse Employee for any reasonable expenses Employee may incur in
connection with such assistance. This obligation to reimburse shall survive
termination of this Agreement and the term of employment.

 

(d)           The provisions of this Section 8 shall survive termination of this
Agreement and the term of employment.

 

5

--------------------------------------------------------------------------------


 

9.                     Return of Inventions, Products and Documents.

 

Employee acknowledges and agrees that all Inventions, all products of the
Company and all originals and copies of records, reports, documents, lists,
drawings, memoranda, notes, proposals, contracts and other documentation related
to the business of the Company or containing any information described in this
Section 9 shall be the sole and exclusive property of the Company and shall be
returned to the Company immediately upon termination of Employee’s employment
with the Company or upon the written request of the Company. The provisions of
this Section 9 shall survive termination of this Agreement and the term of
employment

 

10.                  Injunction.

 

Employee agrees that it would be difficult to measure damages to the Company
from any breach by Employee of Sections 6, 7, 8 and/or 9 of this Agreement, and
that monetary damages would be an inadequate remedy for any such breach.
Accordingly, Employee agrees that if Employee shall breach Sections 6, 7, 8
and/or 9 of this Agreement, the Company shall be entitled, in addition to all
other remedies it may have at law or in equity, to an injunction or other
appropriate orders to restrain any demonstrated breach without showing or
proving any actual damage sustained by the Company. The provisions of this
Section 10 shall survive termination of this Agreement and the term of
employment.

 

11.                  Obligations to Others.

 

Except for items fully disclosed in writing to the Company (including with
respect to the entities and agreements listed on Exhibit H), Employee represents
and warrants to the Company that (i) Employee’s employment by the Company does
not violate any agreement with any prior employer or other person or entity, and
(ii) Employee is not subject to any existing confidentiality or non-competition
agreement or obligation, or any agreement relating to the assignment of
Inventions except as has been fully disclosed in writing to the Company.
Notwithstanding anything to the contrary, if any agreement listed on Exhibit H
shall interfere or limit in any material manner the performance of Employee’s
duties hereunder, prior to commencement of employment Employee shall disclose
the material terms of such agreements to Company.

 

12.                  Termination and Termination Compensation

 

(a)           Employee may voluntarily terminate his employment with the Company
upon giving the Company sixty (60) days written notice.

 

(b)           The Company may terminate Employee’s employment without Cause (as
defined below) upon giving Employee thirty (30) days written notice of
termination.

 

6

--------------------------------------------------------------------------------


 

(c)                         Employee’s employment with the Company shall
terminate upon the occurrence of any one of the following:

 

(i)            Employee’s death;

 

(ii)           The effective date of a notice sent to Employee stating the
Board’s determination made in good faith and after consultation with a qualified
physician selected by the Board, that Employee is incapable of performing his
duties under this Agreement, with reasonable accommodation, because of a
physical or mental incapacity that has prevented Employee from performing such
full-time duties for a period of ninety (90) consecutive calendar days and the
determination that such incapacity is likely to continue for at least another
ninety (90) days; provided, however, termination under this Section 12 (c)(ii)
shall not affect Employee’s eligibility nor modify the terms and conditions
under the Company’s long term disability policies, if any, existing at the time
of such termination; or

 

(iii)          The effective date of a notice sent to Employee terminating
Employee’s employment for Cause.

 

(iv)          “Cause” means the occurrence of one or more of the following
events:

 

(A)          Employee’s willful and repeated failure or refusal to comply in any
material respect with the reasonable lawful policies, standards or regulations
from time to time established by the Company, or to perform his duties in
accordance with this Agreement after notice to Employee of such failure and
after Employee has been given a reasonable period of time to cure such failure
to comply; or

 

(B)           Employee is convicted of, or pleads guilty or nolo contendere to,
a felony or demonstrably engages in misconduct that is materially detrimental to
the reputation, character or standing of the Company.

 

(v)           Following any termination of the Employee’s employment hereunder
(by the Employee or by the Company), the Employee will be entitled to receive
(i) any earned but unpaid Base Compensation through the date of termination,
(ii) any unreimbursed business expenses, (iii) any benefits under the Company’s
compensation plan that by their terms provide for cash payments of accrued but
unused benefits and under applicable law (collectively, the “Accrued
Obligations”).

 

(vi)          Upon Employee’s voluntary termination of employment, other than
voluntary termination with Good Reason (as defined below), or upon termination
of employment by the Company for Cause, the Company shall pay to Employee the
Accrued Obligations, but shall have no further

 

 

7

--------------------------------------------------------------------------------


 

obligation to Employee hereunder in respect of any period following termination.

 

(vii)         Upon the death of Employee, the Company shall pay to Employee’s
estate or such other party who shall be legally entitled thereto, the Accrued
Obligations and an additional amount equal to compensation at the rate set forth
in this Agreement or then current annual salary rate, whichever is greater, from
the date of death to the final day of the month following the month in which the
death occurs.

 

(viii)        (A) Upon termination of Employee’s employment by the Company other
than for Cause and other than in connection with or after a Change in Control,
in addition to the Accrued Obligations, the Company shall pay to Employee twelve
(12) months of Base Compensation, with such payment to be made in a lump sum
payment within sixty (60) days of such termination of employment. In addition,
all nonvested Options, Restricted Stock Units and other long term compensation
benefits then in effect shall immediately vest and be exercisable for a period
of 180-days following the effective date of termination.

 

(B) Upon termination by the Company other than for Cause in connection with or
after a Change in Control or upon Employee’s voluntary termination of employment
for Good Reason in connection with or within twenty-four (24) months after a
Change of Control, in addition to the Accrued Obligations, the Company shall pay
to Employee twenty-four (24) months of Base Compensation, with such payment to
be made in a lump sum payment within sixty (60) days of such termination of
employment. In addition, all nonvested Options, Restricted Stock Units and other
long term compensation benefits then in effect shall immediately vest and be
exercisable for a period of 180-days following the effective date of
termination.

 

(ix)           Any amounts payable under this Section 12 shall be net of amounts
required to be withheld under applicable law and amounts requested to be
withheld by Employee.

 

(x)            As used herein, “Good Reason” shall mean, following a Change of
Control (as such term is defined below), the termination by Employee upon the
occurrence of any of the below described events. The Employee must provide
notice to the Company of the existence of such event within ninety (90) days of
the first occurrence of such event, and the Company will have thirty (30) days
to remedy the condition, in which case no Good Reason shall exist. If the
Company fails to remedy the condition within such thirty (30) day period, the
Employee must terminate employment within two (2) years of the first occurrence
of such event. The events which constitute a Good Reason termination are:

 

8

--------------------------------------------------------------------------------


 

(A)        The assignment of a different title or change that results in a
material reduction in Employees duties or responsibilities;

 

(B)         A reduction by the Company in Employee’s Base Compensation, other
than a salary reduction that is part of a general salary reduction affecting
employees generally and provided the reduction is not greater, percentage-wise,
than the reduction affecting other employees generally or failure to provide an
annual increase in Base Compensation commensurate with other Employees;
provided, however, in determining whether to provide an annual increase in Base
Compensation commensurate with an annual increase provided to other Employees,
the Company may take into account factors such as market levels of compensation,
Employee’s overall performance, and other factors reasonably considered by the
Company’s compensation committee and/or Board of Directors, so long as such
determination is not made in bad faith with the intent to discriminate against
Employee; or

 

(C)         Relocation of Employee’s principal place of business of greater than
seventy-five (75) miles from its then location; provided, however, the current
relocation of the Company’s headquarters to the Seattle, Washington metropolitan
area shall not constitute Good Reason hereunder.

 

(xi)           As a condition of payment of the amounts set forth in this
Section 12, if requested by Company with five (5) business days of the
Employee’s termination of employment, Employee agrees to enter into a Separation
and Release Agreement substantially in the form attached hereto as Exhibit I. By
way of clarification and not limitation, if no separation payments are made
under this Section 12, Employee shall not be required to execute a Separation
and Release Agreement

 

(xii)          As used herein, “Change of Control” means the occurrence of any
one of the following events: (i) any person becomes the beneficial owner of
twenty-five percent (25%) or more of the total number of voting shares of the
Company; (ii) any person (other than the persons named as proxies solicited on
behalf of the Board of Directors of the Company) holds revocable or irrevocable
proxies representing twenty-five percent (25%) or more of the total number of
voting shares of the Company; (iii) any person has commenced a tender or
exchange offer, or entered into an agreement or received an option, to acquire
beneficial ownership of twenty-five percent (25%) or more of the total number of
voting shares of the Company; and (iv) as the result of, or in connection with,
any cash tender or exchange offer, merger, or other business combination, sale
of assets, or any combination of the foregoing transactions, the persons who
were directors of the Company before such transactions shall cease to

 

9

--------------------------------------------------------------------------------


 

constitute at least two-thirds (2/3) of the Board of Directors of the Company or
any successor entity.

 

13.                 Notice.

 

Unless otherwise provided herein, any notice, request, certificate or instrument
required or permitted under this Agreement shall be in writing and shall be
deemed “given” upon personal delivery to the party to be notified or two
business days after deposit for next day delivery with Federal Express or
similar courier service, addressed to the party to receive notice at the address
set forth above, postage prepaid. Either party may change its address by notice
to the other party given in the manner set forth in this Section.

 

14.                 Entire Agreement.

 

This Agreement constitutes the entire agreement between the parties and contains
all the agreements between them with respect to the subject matter hereof. It
also supersedes any and all other agreements or contracts, either oral or
written, between the parties with respect to the subject matter hereof;
provided, however, in the event any of Sections 6, 7, 8, 9, or 10 of this
Agreement is found unenforceable in any way, then such section shall be amended
to the extent necessary to conform to applicable law.

 

15.                 Modification.

 

Except as otherwise specifically provided, the terms and conditions of this
Agreement may be amended at any time by mutual agreement of the parties,
provided that before any amendment shall be valid or effective, it shall have
been reduced to writing and signed by an authorized representative of the
Company and Employee.

 

16.                 No Waiver.

 

The failure of any party hereto to exercise any right, power or remedy provided
under this Agreement or otherwise available in respect hereof at law or in
equity, or to insist upon compliance by any other party hereto with its
obligations, shall not be a waiver by such party of its right to exercise any
such or other right, power or remedy or to demand compliance.

 

17.                  Severability.

 

In the event that any section or provision of this Agreement shall be held to be
illegal or unenforceable, such section or provision shall be severed from this
Agreement and the entire Agreement shall not fail as a result, but shall
otherwise remain in full force and effect.

 

10

--------------------------------------------------------------------------------


 

18.                 Assignment

 

This Agreement shall be binding upon and inure to the benefit of the Company and
its successors and assigns, and shall be binding upon Employee, his
administrators, executors, legatees, and heirs. In that this Agreement is a
personal services contract, it shall not be assigned by Employee.

 

19.                 Dispute Resolution.

 

Except as otherwise provided in Section 10, the Company and Employee agree that
any dispute relating to the rights and obligations under this Agreement between
Employee and the Company or its officers, directors, employees, or agents in
their individual or Company capacity of this Agreement, shall be submitted to a
mediator mutually acceptable to both parties for nonbinding, confidential
mediation. If the matter cannot be resolved with the aid of the mediator within
30 days, the Company and Employee mutually agree to arbitration of the dispute.
The arbitration shall be in accordance with the then-current Employment Dispute
Resolution Rules of the American Arbitration Association before an arbitrator
who is licensed to practice law in the State of Washington. The arbitration
shall take place in or near Seattle, Washington. Employee and the Company will
share bear the cost of the arbitration equally, but each party will bear their
own costs and legal fees associated with the arbitration; provided, however, if
any party prevails on a statutory claim, which affords the prevailing party
attorneys’ fees, or if there is a written agreement providing for attorneys’
fees, the arbitrator may award reasonable attorneys’ fees. The Company and
Employee agree that the procedures outlined in this provision are the exclusive
method of dispute resolution.

 

20.                 Attorneys Fees.

 

In the event suit or action is instituted pursuant to Section 10 or Section 19
of this Agreement, the prevailing party in such proceeding, including any
appeals thereon, shall be awarded reasonable attorneys fees and costs; provided,
however, except with respect to claims found to be friviolous or entirely
without merit, the amount of such fees to be paid by the non-prevailing party
shall not exceed $50,000.

 

21.                 Applicable Law.

 

This Agreement shall be construed and enforced under and in accordance with the
laws of the State of Washington.

 

22.                 Section 409A; Section 280G.

 

(a)           It is the intention of the parties to this Agreement that no
payment or entitlement pursuant to this Agreement will give rise to any adverse
tax consequences to Employee or the Company with regard to Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”). This Agreement shall
be interpreted to that end and consistent with that objective. The Company and
the Employee shall, to the extent

 

11

--------------------------------------------------------------------------------


 

necessary to comply with Section 409A and permitted thereunder, agree to act
reasonably and in good faith to mutually reform the provisions of this Agreement
to avoid the application of the additional tax and interest under Section
409A(a)(1)(B), provided that any such reformation shall not negatively impact
the economics of the Company or the Employee hereunder. Notwithstanding any
other provision herein, if Employee is a “specified employee,” as defined in,
and pursuant to, Treasury Regulation Section 1.409A-1 (i) or any successor
regulation, on the date of termination, no payment of any “deferred
compensation”, as defined under Treasury Regulation Section 1.409A or any
successor regulation, shall be made to Employee during the period lasting until
the earlier of six (6) months from the date of termination or upon Employee’s
death. If any payment to Employee is delayed pursuant to the foregoing sentence,
such payment instead shall be made on the first business day following the
expiration of the six (6) month period referred to in the prior sentence or, if
in the case of Employee’s death, promptly thereafter.

 

Except as otherwise specifically provided in this Agreement, if any
reimbursement to which the Employee is entitled under this Agreement would
constitute deferred compensation subject to Section 409A of the Code, the
following additional rules shall apply: (i) the reimbursable expense must have
been incurred, except as otherwise expressly provided in this Agreement, during
the term of this Agreement; (ii) the amount of expenses eligible for
reimbursement during any calendar year will not affect the amount of expenses
eligible for reimbursement in any other calendar year; (iii) the reimbursement
shall be made not later than December 31 of the calendar year following the
calendar year in which the expense was incurred; and (iv) the Employee’s
entitlement to reimbursement shall not be subject to liquidation or exchange for
another benefit.

 

With regard to any installment payment, each installment thereof shall be deemed
a separate payment for purposes of Section 409A of the Code.

 

(b)                                 Section 280G

 

(i)            Notwithstanding any provision of this Agreement to the contrary,
except as provided below, if it is determined that the payments or benefits to
which Employee will be entitled under Section 12 of the Agreement or otherwise
under any other agreement, policy, plan, program or arrangement (a “Payment”),
would be subject to an excise tax (“Excise Tax”) under Section 4999 of the
Internal Revenue Code of 1986, as amended (the “Code”), but for the application
of this sentence, then the Payments will be reduced to the minimum extent
necessary (but in no event below zero) so that no portion of any such Payment,
as so reduced, constitutes an “excess parachute payment” within the meaning of
Section 280G of the Code.

 

ii)             The limitation above will not apply if:

 

12

--------------------------------------------------------------------------------


 

the difference between

 

(1)  the present value of all payments to which Employee is entitled under
Section 12 of the Agreement determined without regard to the limitation above,
less

 

(2)  the present value of all federal, state, and other income and excise taxes
for which Employee is liable as a result of such payments; exceeds

 

the difference between

 

(1)  the present value of all payments to which Employee is entitled under
Section 12 of the Agreement calculated as if the limitation above applies, less

 

(2)  the present value of all federal, state, and other income and excise taxes
for which Employee is liable as a result of such reduced payments.

 

(iii)         All determinations required to be made under this Section 21,
including whether an Excise Tax is payable by the Employee and the amount of
such Excise Tax, shall be made by a nationally recognized accounting firm
designated by the Company (the “Accounting Firm”). The Company shall direct the
Accounting Firm to submit its determination and detailed supporting calculations
to the Company and the Employee within fifteen (15) calendar days after the date
of the Employee’s termination of employment, and other such time or times as may
be requested by the Company or the Employee. If the Accounting Firm determines
that no Excise Tax is payable by the Employee, it shall, at the same time as it
makes such determination, furnish the Employee with an opinion that the Employee
has substantial authority not to report any Excise Tax on the Employee’s
federal, state, local income or other tax return. The Company and the Employee
shall each provide the Accounting Firm access to and copies of any books,
records and documents in the possession of the Company or the Employee, as the
case may be, reasonably requested by the Accounting Firm in connection with the
preparation and issuance of the determination contemplated by this Section 22.
Any reasonable determination made by the Accounting Firm under this Section 22
shall be binding upon the Company and the Employee. All fees and expenses of the
Accounting Firm shall be borne solely by the Company.

 

(iv)        The reduction of the amounts payable hereunder shall be made in a
manner consistent with the requirements of Section 409A of the Code. The
reduction of the amounts payable hereunder, if applicable, shall be made by
first reducing, but not below zero, any amounts due to the

 

13

--------------------------------------------------------------------------------


 

Employee pursuant to the Company’s equity plans shall be reduced on a pro-rata
basis. In the event that following the reduction of the amounts set forth in the
preceding sentence, additional amounts payable to the participant must be
reduced, the cash payments under Section 12 shall be reduced on a pro-rata
basis, but not below zero.

 

23.                  Counterparts.

 

This Agreement may be signed in two counterparts, each of which shall be deemed
an original and both of which shall together constitute one agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, AVI BioPharma, Inc. has caused this Agreement to be signed
by its duly authorized representative, and Employee has hereunder set his name
as of the date of this Agreement.

 

 

 

COMPANY: AVI BioPharma, Inc.

 

 

 

 

 

By:

/s/ Leslie Hudson

 

Leslie Hudson, PhD, Chief Executive Officer

 

 

 

 

 

EMPLOYEE:

 

 

 

/s/ Paul Medeiros

 

Paul Medeiros

 

15

--------------------------------------------------------------------------------